     Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 1 of 28 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LAURA JONES,                                       )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )
                                                   )
CITY OF SAINT LOUIS, MISSOURI,                     )   Cause No.: 4:19-cv-02583
and JOHN DOEs #1-5, in their                       )
individual capacities,                             )   JURY TRIAL DEMANDED
                                                   )
          Defendants.                              )

                                           COMPLAINT

          On September 15, 2017, unidentified officers with the St. Louis Metropolitan Police

Department pepper sprayed Plaintiff Laura Jones (“Ms. Jones”), violently slammed her to the

ground, and unconstitutionally arrested Ms. Jones without warning, without justification, and for

punitive reasons. Ms. Jones was not breaking any laws; she was exercising her First Amendment

rights.

                                  JURISDICTION AND VENUE

          1.      Plaintiff brings this claim pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment

to the United States Constitution, and the First and Fourth Amendments, as incorporated as against

States and their municipal divisions through the Fourteenth Amendment.

          2.      The jurisdiction of this Court is proper, pursuant to 28 U.S.C. § 1331, because

Plaintiff’s action arises under the Constitution of the United States and § 1343(a)(3) to redress the

deprivation of rights secured by the Constitution of the United States.




                                                  1
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 2 of 28 PageID #: 2



       3.      Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to

the claims occurred in the City of St. Louis.

       4.      Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of St. Louis and Defendants reside in the

Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law

claims pursuant to 28 U.S.C. §1367.

       6.      Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                             PARTIES

       7.      Defendant the City of St. Louis, Missouri (hereinafter, “City of St. Louis”) is a first-

class city, and a political subdivision of the State of Missouri duly organized under the Constitution

of Missouri.

       8.      The St. Louis Metropolitan Police Department (“SLMPD”) is an instrumentality of

the City of St. Louis, Missouri organized and controlled pursuant to the Statutes of the State of

Missouri.

       9.      The Public Facilities Protection Corporation of the City of St. Louis insures the

SLMPD.

       10.     John Does #1-5 are as of yet unidentied officers with the SLMPD. These

Defendants pepper sprayed Plaintiff, slammed Plaintiff with their shields, and unlawfully arrested

Plaintiff. Plaintiff was unable to see the officers’ nametags, as she was blinded by pepper spray

and, once on the ground, curled up to protect her body. But for their own actions, these officers




                                                  2
    Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 3 of 28 PageID #: 3



could have been identified. John Does #1-5 knew or should have known that there was no probable

cause to arrest Plaintiff and no legal justification to use force on Plaintiff.

        11.     Plaintiff is a substitute teacher, and she was a resident of St. Louis County at the

time of the incident giving rise to her Complaint.

                                                FACTS

                               A.      Backdrop of Stockley Verdict

        12.     On Friday, September 15, 2017, after a four-day bench trial, a Missouri Circuit

Court Judge acquitted Officer Jason Stockley of the first-degree murder of Anthony Lamar Smith.

See Exh. A, Stockley Verdict.

        13.     This acquittal shocked many in the St. Louis community as an audio recording

submitted into evidence in the trial captured Officer Stockley saying “we’re killing this

motherfucker, don’t you know” in reference to Mr. Smith. Id. at 5.

        14.     Further, evidence showed that during the incident Officer Stockley was in

possession of an assault rifle that had not been issued to him by the SLMPD. Id. at 23.

        15.     In addition, Officer Stockley claimed to find a gun in Mr. Smith’s car after he killed

Mr. Smith. Id. at 25.

        16.     Only Officer Stockley’s DNA was found on the gun, leading many, including the

Circuit Attorney of the City of St. Louis, to believe that Stockley planted the gun on Mr. Smith

after Mr. Smith’s death, in an effort to justify the killing. Id. at 12.

        17.     At trial, Officer Stockley’s partner did not testify in Stockley’s defense. Rather, the

partner invoked his Fifth Amendment right against self-incrimination.1



1
  See Joel Currier, Partner of Ex-St. Louis Cop Charged with Murder is Given Immunity, Ordered
to Testify, St. Louis Post-Dispatch, Jul 27, 2016, available at

                                                    3
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 4 of 28 PageID #: 4



                             B.     Protests Begin After the Verdict

       18.     Following the announcement of the Stockley Verdict, public protests began at

multiple locations in St. Louis and surrounding communities.

       19.     To many in the St. Louis community, Officer Stockley’s acquittal was yet another

example of white St. Louis-area police officers killing African-American citizens with impunity.

       20.     Further, in the view of the protestors, the acquittal further supported their view that

the American criminal justice system does not believe that Black lives matter.

       21.     In response to the protests, St. Louis Metropolitan police officers amassed at several

protests wearing military-like tactical dress, helmets, batons, and full-body riot shields and

carrying chemicals, such as tear gas, skunk, inert smoke, pepper gas, pepper pellets, xylyl bromide,

and/or similar substances (collectively, “chemical agents”).

       22.     This is in stark contrast to SLMPD’s appearance at a multitude of other un-

permitted protests where the police themselves are not the target of the protest, including an anti-

Donald Trump march on November 13, 2016, the St. Louis Women’s March on January 21, 2017,

the St. Louis LGBTQIA March and Rally on February 22, 2017, and the St. Louis March for

Science on April 22, 2017.

       23.     Virtually all of the protests were non-violent.

       24.     On three occasions, a handful of protesters committed minor property damage,

including broken windows and broken flower pots.




http://www.stltoday.com/news/local/crime-and-courts/partner-of-ex-st-louis-cop-charged-with-
murder-is/article_b85140b8-3744-55fb-83ee-3d9474cc70b3.html.
                                                 4
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 5 of 28 PageID #: 5



       25.     During the Stockley protests, SLMPD police officers without warning deployed

chemical agents against individuals observing, recording, or participating in protest activity,

including but not limited to the following:

               a.     The afternoon of Friday, September 15, 2017, near the intersection of Clark

       and Tucker Avenues.

               b.     The evening of Friday, September 15, 2017, near the intersection of

       McPherson and Euclid Avenues.

               c.     The evening of Friday, September 15, 2017, near the intersection of

       Waterman and Kingshighway Boulevards.

               d.     The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Euclid Avenues.

               e.     The evening of Friday, September 15, 2017, near the intersection of Euclid

       and Maryland Avenues.

               f.     The evening of Friday, September 15, 2017, near the intersection of Lindell

       and Kingshighway Boulevards.

               g.     The evening of Friday, September 15, 2017, near the intersection of Euclid

       Avenue and Pershing Place.

               h.     The evening of Friday, September 15, 2017, on Hortense Place.

               i.     The evening of Sunday, September 17, 2017, near the intersection of Tucker

       Boulevard and Washington Avenue.

               j.     The evening of September 29, 2017 outside of Busch Stadium.

       26.     These incidents are consistent with the pattern and practice of SLMPD of

indiscriminately using chemical agents without warning.



                                               5
      Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 6 of 28 PageID #: 6



                        C.      Post-Ferguson Federal Court Proceedings

         27.    In October 2014, SLMPD fired chemical agents at protestors on South Grand.

         28.    In November 2014, SLMPD officers fired chemical agents at protestors on South

Grand as well as into a business where peaceful protestors had congregated. SLMPD officers

refused to allow the protestors to leave.

         29.    On December 11, 2014, a federal judge in this District issued a temporary

restraining order enjoining the SLMPD from enforcing any rule, policy, or practice that grants law

enforcement officials the authority or discretion to:

(1)      utilize tear gas, inert smoke, pepper gas, or other chemical agents (collectively,
         “chemical agents”) for the purpose of dispersing groups of individuals who are
         engaged in peaceful, non-criminal activity in the City of St. Louis or in the County
         of St. Louis

                  (a)    without first issuing clear and unambiguous warnings that such
         chemical agents will be utilized;
                  (b)    without providing the individuals sufficient opportunity to heed the
         warnings and exit the area;
                  (c)    without minimizing the impact of such chemical agents on
         individuals who are complying with lawful law enforcement commands; and
                  (d)    without ensuring that there is a means of safe egress from the area
         that is available to the individuals; and

(2)      utilize chemical agents on individuals engaged in peaceful, non-criminal activity in
         the City of St. Louis or in the County of St. Louis for the purpose of frightening
         them or punishing them for exercising their constitutional rights.

See Exh. B, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo.

Dec. 11, 2014) at 3.

         30.    The City entered into a settlement agreement on March 25, 2015, where it agreed

as follows:

        A.      Defendants and their agents, servants, employees, and representatives, will
not enforce any rule, policy, or practice that grants law enforcement officials the authority
or discretion to:



                                                  6
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 7 of 28 PageID #: 7



               (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents
       (collectively, “chemical agents”) for the purpose of dispersing groups of
       individuals who are engaged in non-criminal activity:

                       (a)     without first issuing clear and unambiguous warnings that
               such chemical agents will be utilized;
                       (b)     without providing the individuals sufficient opportunity to
               heed the warnings and exit the area;
                       (c)     without reasonably attempting to minimize the impact of
               such chemical agents on individuals who are complying with lawful law
               enforcement commands; and
                       (d)     without ensuring that there is a means of safe egress from the
               area that is available to the individuals and announcing this means of egress
               to the group of individuals.

               (2)     utilize chemical agents on individuals engaged in non-criminal
       activity for the purpose of frightening them or punishing them for exercising their
       constitutional rights.

        B.      Provided, however, that Paragraph A hereof shall not be applicable to
situations that turn violent and persons at the scene present an imminent threat of bodily
harm to persons or damage to property, and when law enforcement officials must defend
themselves or other persons or property against such imminent threat.

See Exh. C, Settlement Agreement in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo. Mar.

25, 2015) at 1-2.

                       D.      SLMPD Violations of the Consent Decree

       31.     Less than two months after entering into this Consent Decree, SLMPD began to

violate the Decree.

       32.     On May 19, 2015, in response to protests over the St. Louis Circuit Attorney’s

office’s refusal to charge another SLMPD officer for killing another African-American man,

SLMPD officers deployed chemical agents against peaceful, non-criminal protestors without

warning. See Exh. D, Transcript of Testimony, Volume 1, Ahmad v. St. Louis, No. 4:17-cv-02455

(E.D. Mo. Oct. 18, 2017) at 69.




                                                 7
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 8 of 28 PageID #: 8



       33.     On August 19, 2015, a protest occurred because SLMPD officers killed another

African-American man in the Fountain Park neighborhood. According to the testimony of Sarah

Molina, a local attorney, SLMPD officers indiscriminately used chemical agents without giving

an audible and intelligible warning at the intersection of Walton Avenue and Page Boulevard. Id.

at 50-52. Molina testified that SLMPD officers fired chemical agents at her without giving her an

opportunity to leave. Id. SLMPD officers continued using chemical agents against people fleeing

the area and even fired chemical agents at people peacefully standing on or in their own properties.

Id. Thirty minutes after the protests had dissipated, SLMPD officers returned and fired chemical

agents at Ms. Molina, who was standing on property that she owns. Id.

       34.     On July 21, 2017, SLMPD officers used chemical agents against people protesting

the treatment of detainees in the St. Louis City Workhouse. Id. at 71, 91. Although a few people

did engage in unlawful activity earlier in the night, SLMPD officers pepper sprayed numerous

people, none of whom were involved in criminal activity or were even at the same location as the

criminal activity. These protesters were engaged in non-violent protesting when SLMPD officers

sprayed them with chemical agents. Id.

       35.     Defendants’ action in the instant matter follows the same script whereby SLMPD

officers violate the Constitutional rights of people expressing their First Amendment right to

protest against the police. Defendants’ pattern and practice of illegally arresting and using

chemical munitions against peaceful citizens is not only well-documented, but is detailed in Ahmad

and Templeton.

                            E.      The September 15, 2017 Protest

       36.     This pattern and practice of utilizing chemical agents on individuals engaged in

peaceful, non-criminal activity continued on September 15, 2017.



                                                 8
   Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 9 of 28 PageID #: 9



         37.   On September 15, 2017, Ms. Jones heard about the Stockley verdict while on her

way to the St. Louis Bread Co. on Brentwood Boulevard.

         38.   At about 4:00 pm, at St. Louis Bread Co., she chatted with an elderly stranger and

his granddaughter. The three of them discussed the inadequacy of the verdict, and Ms. Jones felt

inspired to attend the protest she heard was underway downtown.

         39.   Ms. Jones drove downtown and asked a police officer where the protest was taking

place. The officer was not from the area, so he did not know where to direct her.

         40.   Eventually, Ms. Jones found a place to park and encountered a young couple with

whom she headed towards the site of the protest.

         41.   Ms. Jones listened to a clergyman speak about social justice and talked to a few

people in the crowd.

         42.   After a while, Ms. Jones looked around and noticed a substantial police presence.

She feared that the police would hurt, or even kill, someone.

         43.   Ms. Jones heard the police saying something over a loudspeaker, but she could not

make out the words. The speech was fast and garbled, like a bus station announcement.

         44.   The environment grew chaotic. People were yelling, the police continued the

unintelligible announcements, and a few people started throwing rocks.

         45.   Protesters yelled for calm, as the protest was peaceful.

         46.   As Ms. Jones turned her head to try to make out what the officers were saying, she

made eye contact with one officer.

         47.   The officer looked at Ms. Jones with abject disgust before spraying her with pepper

spray.




                                                 9
    Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 10 of 28 PageID #: 10



        48.    Ms. Jones had done nothing wrong. She had committed no crimes. She had not

harmed officers or anyone else.

        49.    Yet, she was pepper sprayed, leaving her crying out as her eyes burned more than

she had ever thought possible. She could not see.

        50.    Right after, Ms. Jones thought she had been plowed by a truck. Instead, she was

rammed by a police shield and thrown to the ground.2

        51.    Ms. Jones curled herself into a fetal position. Blinded by the pepper spray and

feeling officers’ feet bump into her again and again, Ms. Jones feared that officers would break

her ribs or crush her skull. She thought she was going to die.

        52.    Ultimately, officers violently yanked Ms. Jones from the ground, grabbed her arms

roughly, and handcuffed her tight enough to leave bruises.

        53.    An officer told Ms. Jones that she was in the middle of something she did not

understand, that she did not know what she was doing. He then took her to a police vehicle.

        54.    Suffering from the effects of the pepper spray and trauma, Ms. Jones began to have

an asthma attack.

        55.    Although he was not a medical professional, the officer refused to give Ms. Jones

her inhaler. Inexplicably, the officer made numerous unsuccessful attempts to administer Ms.

Jones’s inhaler himself.

        56.    Reeling from the burning in her eyes, the aches from being knocked down, and the

chest soreness caused by her asthma attack, Ms. Jones again feared that she might die.




2
  See FOX2now, Watch the lady wearing red in the bottom right of the screen. Police using
pepper spray on protesters marching after the Stockley ruling, Twitter, Sep 15, 2017 available at
https://twitter.com/FOX2now/status/908818921079291905
                                                10
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 11 of 28 PageID #: 11



        57.     Ms. Jones suffered for over two hours while she and about four other arestees

waited to be transported. Police took her and the others to a building with which Ms. Jones was

not familiar, and she still could not see.

        58.     There, officers badgered and mocked Ms. Jones as she attempted to cope and fill

out forms. Worse, an officer ignored Ms. Jones’s complaint that she could not see, refused to assist

her, and allowed her to bump into walls twice.

        59.     Ms. Jones was directed into a cold cell containing a filthy toilet with no toilet paper,

no soap, and no access to drinking water. Ms. Jones and the other arestees were given nothing to

eat.

        60.     Ms. Jones was unable to sleep, as her back ached from the officers’ abuse.

        61.     Ms. Jones asked an officer how long she would be held; he said some people were

detained for three weeks. Ms. Jones was terrified that she was being left to rot.

        62.     Eventually, a female officer expressed surprise that Ms. Jones and the others had

not been released. The officer said she would check on their status.

        63.     Ms. Jones was in the cell from about 7:30 pm to 1:00 am.

        64.     Officers took her and the other women to a police van and transported them to the

St. Louis City Justice Center.

        65.     There, a nurse took Ms. Jones’s medical history, and the nurse told Ms. Jones that

she would get Ms. Jones’s blood pressure medication.

        66.     Ms. Jones and the others were also given one stale, leftover muffin each.

        67.     Some of the other arestees started to get released. Ms. Jones was not allowed to

access her cellphone, she did not have any numbers memorized, and she only had $3.00 in her

purse. Ms. Jones was horrified that she could not pay bail.



                                                  11
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 12 of 28 PageID #: 12



       68.     Officers took her to a small cell with what looked like feces smeared on the walls.

They served her breakfast under the door.

       69.     At 11:00 am, Ms. Jones again inquired about when she would be released. Finally,

the officers released her at 12:00 pm.

       70.     Ms. Jones left with her legs and ankles horribly swollen, as she was never given her

blood pressure medication.

       71.     Without probable cause, the City of St. Louis charged Ms. Jones with interfering

with an officer. Ultimately, the charge was dismissed, but Ms. Jones’s troubles did not end there.

       72.     Ms. Jones was in treatment for complex post-traumatice stress disorder, anxiety,

and depression before September 15, 2017. Following her assault, unlawful arrest, and inhumane

confinement, Ms. Jones’s mental health deteriorated considerably.

       73.     For the first month following the protest, Ms. Jones had nightmares, and she was

unable to concentrate. She stayed in her apartment, too afraid to venture out.

       74.     In October 2017, Ms. Jones was substitute teaching. Upon reviewing a lesson plan

on To Kill a Mockingbird, Ms. Jones had a panic attack. Her knees felt like jelly, her breathing

quickened, and her chest tightened.

       75.     Later, while watching the movie’s jail scene, Ms. Jones had another panic attack.

All of the sudden, she imagined herself back in police custody. Her hands shook violently, and she

spilled her coffee all over the primary teacher’s documents and the floor. She screamed an

explitive. As a result, she was fired from her position.

       76.     As her mental health continued to deteriorate, Ms. Jones was unable to apply for

new jobs. In April 2018, she decided to get a fresh start by moving to Michigan. That did not help.

Even in Michigan, she just stayed in her apartment for months.



                                                 12
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 13 of 28 PageID #: 13



       77.     By September 2018, Ms. Jones had started feeling a little better. She started

applying for substitute teaching positions. A potential employer told Ms. Jones she was a shoe-in.

All she had to do was pass the background check. She never heard from that employer again.

       78.     In October 2018, another employer gave Ms. Jones employment, pending a

background check. The employer urged Ms. Jones to get a statement of resolution from the City

of St. Louis concerning her September 15, 2017 arrest.

       79.     After months of run-around from the City of St. Louis, requiring Ms. Jones to fly

back to St. Louis in December 2018, Ms. Jones obtained the documentation she needed. Ms. Jones

was finally able to start working again in January 2019.

       80.     Still, the trauma Ms. Jones suffered at the hands of the SLMPD continues to haunt

her. Ms. Jones fears risking termination by working in a more stressful setting, like high school.

This limits the number of days Ms. Jones can work.

       81.     Yet, even avoiding high school assignments is not enough. Ms. Jones had a panic

attack in an elementary class while reading a book about college students protesting lunch counter

segregation in the 1960s.

       82.     Ms. Jones also has panic attackes when she sees police. She is haunted by the look

of hatred in the eyes of the SLMPD officer who pepper sprayed her.

                            F.     Federal Court Injunctive Relief

       83.     On November 15, 2017, a judge in this District barred SLMPD from using many

of the tactics described in this complaint. See Exh. E, Memorandum and Order of Preliminary

Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017).

       84.     The Court found that “[p]rotest activity began shortly after the announcement of

the verdict on the morning of September 15, 2017. Protesters assembled in front of the state



                                               13
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 14 of 28 PageID #: 14



courthouse downtown near Tucker and Market streets. They did not have a permit to protest

because the City of St. Louis does not require, and will not provide, a permit for protests.” Id. at

2.

       85.     In an attempt to defend the SLMPD’s actions, the City’s attorney “stated during

closing arguments that ‘the police have the right to tell people, at this point, we’re done for the

evening; there’s no – no more assembling; this assembly is over.’” Id. at 37. Not surprisingly, the

Court did not adopt this rationale as a basis for the arrests and the use of chemical agents.

       86.     The Court made the following findings:

               a.      Plaintiffs are likely to prevail on the merits of their claims that the policies

       or customs of defendant discussed below violate the constitutional rights of plaintiffs. Id.

       at 35-36.

               b.      Plaintiffs have presented sufficient evidence demonstrating that they are

       likely to prevail on their claim that defendant’s custom or policy is to permit any officer to

       declare an unlawful assembly in the absence of the force or violence requirement of St.

       Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060, in violation of plaintiffs’

       First and Fourth Amendment rights. Id. at 36.

               c.      Plaintiffs have presented sufficient evidence for purposes of awarding

       preliminary injunctive relief that defendant’s custom or policy of committing discretionary

       authority to police officers to declare unlawful assemblies in the absence of any threat of

       force or violent activity provides no notice to citizens of what conduct is unlawful, and it

       permits officers to arbitrarily declare “there’s no more assembling.” Id. at 37-38. Plaintiffs

       have presented sufficient evidence at this stage of the proceedings that this discretion was

       in fact exercised in such a manner in violation of plaintiffs’ constitutional rights. Id.



                                                 14
Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 15 of 28 PageID #: 15



           d.      Similarly, Plaintiffs have presented sufficient evidence demonstrating that

    they are likely to prevail on their claim that defendant’s custom or policy is to permit

    officers to issue vague dispersal orders to protesters exercising their first amendment rights

    in an arbitrary and retaliatory way and then to enforce those dispersal orders without

    sufficient notice and opportunity to comply before being subjected to uses of force or arrest,

    in violation of Plaintiffs’ First and Fourth Amendment rights. Id. at 39.

           e.      Plaintiffs presented sufficient, credible evidence for purposes of awarding

    preliminary injunctive relief that defendant has a custom or policy, in the absence of

    exigent circumstances, of issuing dispersal orders to citizens engaged in expressive activity

    critical of police which are either too remote in time and/or too vaguely worded to provide

    citizens with sufficient notice and a reasonable opportunity to comply, inaudible and/or not

    repeated with sufficient frequency and/or by a sufficient number of officers to provide

    citizens with sufficient notice and a reasonable opportunity to comply, contradictory and

    inconsistent, not uniformly enforced, and retaliatory. Id. at 40.

           f.      Plaintiffs have also presented sufficient evidence demonstrating that they

    are likely to prevail on their claim that defendant has a custom or policy of using chemical

    agents without warning on citizens engaged in expressive activity that is critical of police

    or who are recording police in retaliation for the exercise of their first amendment rights,

    in violation of the First, Fourth, and Fourteenth Amendments. Id. at 41.

           g.      The City’s custom or policy of authorizing the use of hand-held mace

    against non-violent protesters with no warning or opportunity to comply and in the absence

    of probable cause or exigent circumstances impermissibly circumvents the protections

    afforded by the Templeton settlement agreement and vests individual officers with



                                             15
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 16 of 28 PageID #: 16



       unfettered discretion to exercise that authority in an arbitrary and retaliatory manner in

       violation of constitutional rights. Id. at 43-44.

               h.      Plaintiffs’ evidence — both video and testimony — shows that officers have

       exercised their discretion in an arbitrary and retaliatory fashion to punish protesters for

       voicing criticism of police or recording police conduct. When all of the evidence is

       considered, plaintiffs have met their burden of showing that they are likely to succeed on

       their claim that defendant has a custom or policy of deploying hand held pepper spray

       against citizens engaged in recording police or in expressive activity critical of police in

       retaliation for the exercise of their first amendment rights, in violation of the First, Fourth,

       and Fourteenth Amendments. Id. 44.

               i.      Plaintiffs have also presented sufficient evidence at this preliminary stage

       of the proceedings that the aforementioned customs or policies of defendant caused the

       violations of plaintiff’s constitutional rights. Id. 44. That is because “it is well-settled law

       that a loss of First Amendment freedoms, for even minimal periods of time, unquestionably

       constitutes irreparable injury” and “it is always in the public interest to protect

       constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685, 691 (8th Cir. 2008) (internal

       quotation marks and citations omitted), overruled on other grounds, Phelps-Roper v. City

       of Manchester, Mo., 697 F.3d 678 (2012). Id. 44-45.

       87.     On information and belief, senior officials of the SLMPD directed such actions and

conduct and/or tacitly accepted and encouraged such conduct by not preventing officers from

engaging in such conduct and by not disciplining them when they did engage in such actions and

conduct.




                                                 16
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 17 of 28 PageID #: 17



                                            COUNT I
               42 U.S.C. § 1983 – First and Fourteenth Amendment Violations
                             (Against All Individual Defendants)

        88.    Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

        89.    Plaintiff has a fundamental right to assemble and express Plaintiff’s views protected

by the freedom of association and freedom of speech clauses of the First Amendment, as applied

to the states under the Fourteenth Amendment to the United States Constitution.

        90.    Defendants’ actions violated Plaintiff’s rights under the First Amendment to

freedom of speech and freedom of assembly by interfering with Plaintiff’s ability to associate

freely in public and express Plaintiff’s views as part of a peaceful demonstration.

        91.    Observing and recording public protests, and the police response to those protests,

is also a legitimate means of gathering information for public dissemination that is protected by

the freedom of speech and freedom of the press clauses of the First Amendment, as applied to the

states under the Fourteenth Amendment to the United States Constitution.

        92.    Defendants’ actions violated Plaintiff’s First Amendment rights to freedom of

speech and freedom of assembly by interfering with Plaintiff’s ability to associate freely in public

and express Plaintiff’s views as part of a peaceful demonstration.

        93.    Defendants engaged in these unlawful actions willfully and knowingly, acting with

reckless or deliberate indifference to Plaintiff’s First Amendment rights.

        94.    As a direct and proximate result of Defendants’ unlawful actions described herein,

Plaintiff suffered damages including: physical injury, emotional trauma, great concern for

Plaintiff’s own safety; fear, apprehension, depression, anxiety, consternation and emotional

distress;



                                                 17
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 18 of 28 PageID #: 18



       95.       Additionally, Defendants’ actions described herein have had a chilling effect on

Plaintiff, who is now less likely to participate in free public discourse.

       96.       At all times, Defendants were acting under color of state law.

       97.       If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                      COUNT II
                          42 U.S.C. § 1983 – Municipal Liability
     Monell Claim against Defendant City of St. Louis for Failure to Train, Failure to
 Supervise, and for a Custom of Conducting Unreasonable Search and Seizures and Use of
                                     Excessive Force

       98.       Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       99.       Defendant City is liable to Plaintiff, pursuant to 42 U.S.C. § 1983, for the remaining

Defendants’ violations of Plaintiff’s rights because the violations were caused by a policy, practice,

or custom of the St. Louis Metropolitan Police Department. Among the SLMPD policies, practices,

or customs that caused constitutional harm to Plaintiff are the following:

                 a.     SLMPD officers’ routine use of excessive force when policing protests,

       especially those at which police brutality is being protested;

                 b.     SLMPD’s policy or custom of issuing vague and even contradictory

       dispersal orders without giving an opportunity to comply;

                 c.     SLMPD’s policy of arbitrarily declaring unlawful assemblies in the absence

       of any threat or force or violent activity that provides no notice to citizens or unlawful

       conduct;




                                                  18
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 19 of 28 PageID #: 19



                 d.     Additionally, SLMPD has a custom, policy, or practice of violating the

        Fourth Amendment by regularly conducting unreasonable seizures and arresting

        individuals without probable cause.

        100.     Defendant City had notice that its use of force training and officer supervision was

inadequate and likely to result in constitutional violations based on multiple incidents of excessive

force against protestors in October 2014, November 2014, July 2015, August 2015, and September

2017.

        101.     Despite Defendant City’s March 2015 Templeton settlement agreement, SLMPD

officers continue to use chemical munitions against non-violent citizens, illustrating Defendant

City’s deliberate and conscious choice to maintain training and supervision practices that give rise

to constitutional violations.

        102.     Even after the Templeton settlement and the incidents that gave rise to it, Defendant

City did not initiate or require comprehensive retraining of its officers, despite repeated, similar

constitutional violations perpetrated by SLMPD officers after that settlement and before the

incident at issue in this case.

        103.     In its failures, Defendant City has been deliberately indifferent to the rights of

citizens, and these failures, policies, and customs are the moving force behind, and direct and

proximate cause of, the constitutional violations suffered by Plaintiff as alleged herein.

        104.     As a direct result of the Defendant City’s failures, policies, and customs as

described herein, Plaintiff suffered damages, including physical injury, fear, apprehension, and

concern for Plaintiff’s own safety.

        105.     If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.



                                                  19
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 20 of 28 PageID #: 20



                                         COUNT III
                  Missouri State Law – Negligent Infliction of Emotional Distress
                                    (Against All Defendants)

       106.       Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       107.       By assaulting Plaintiff and arresting Plaintiff without probable cause, Defendants

realized or should have realized that their conduct posed an unreasonable risk to Plaintiff.

       108.       Further, Plaintiff was reasonably in fear for Plaintiff’s own person because of the

actions of Defendants and suffered emotional distress or mental injury that is medically

diagnosable and sufficiently severe to be medically significant as a result of Defendants’ actions.

       109.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       110.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       111.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to § 537.610.1, RSMo.

       112.       The actions of Defendants, as described above, were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages should

be awarded to punish Defendants and to deter them, as well as other similarly-situated individuals,

from engaging in similar conduct in the future, in an amount to be determined by a jury.



                                                   20
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 21 of 28 PageID #: 21



                                      COUNT IV
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Excessive Force
                        (Against Defendant John Does #1-5)

       113.      Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       114.      Defendants’ use of force against Plaintiff was objectively unreasonable and

constituted excessive force.

       115.      Defendants engaged in these actions willfully and knowingly, acting with reckless

or deliberate indifference to the Plaintiff’s Fourth Amendment rights. As a direct and proximate

result of Defendants’ unlawful actions, Plaintiff was damaged.

       116.      As a direct result of the conduct of Defendants described herein, Plaintiff suffered

physical injury and emotional trauma.

       117.      At all times, Defendants were acting under color of state law.

       118.      If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                          COUNT V
                                    Missouri State Law – Battery
                                     (Against All Defendants)

       119.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       120.      During the process of being unconstitutionally struck, pepper sprayed, and arrested,

Plaintiff suffered battery at the hands of Defendants.

       121.      In striking and pepper spraying Plaintiff, Defendants caused further intentional and

offensive bodily contact.




                                                   21
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 22 of 28 PageID #: 22



       122.       Namely, Defendants’ physically aggressive tactics caused intentional and offensive

bodily harm to Plaintiff.

       123.       As a direct result of Defendant’s conduct described herein, Plaintiff suffered

damages, including physical injury, emotional trauma, great concern for Plaintiff’s own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress.

       124.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       125.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       126.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to § 537.610.1, RSMo.

       127.       The actions of Defendants, as described above, were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages should

be awarded to punish Defendants and to deter them, as well as other similarly-situated individuals,

from engaging in similar conduct in the future, in an amount to be determined by a jury.

                                     COUNT VI
 42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations: Unreasonable Seizure
                          (Against Defendants John Does #1-5)

       128.       Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.



                                                   22
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 23 of 28 PageID #: 23



       129.      Defendants did not have probable cause to arrest Plaintiff.

       130.      Defendants unreasonably seized Plaintiff, thereby depriving Plaintiff of Plaintiff’s

right to be free from unreasonable seizure of Plaintiff’s person in violation of the Fourth and

Fourteenth Amendments to the United States Constitution.

       131.      Further, there was no objectively reasonable belief that Plaintiff had committed a

criminal offense, nor was there even arguable probable cause for the arrest. As such, the seizure

was unreasonable.

       132.      Defendants engaged in these unlawful actions willfully and knowingly, acting with

reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct and

proximate result of Defendants’ unlawful actions, Plaintiff was damaged.

       133.      At all times, Defendants were acting under color of state law.

       134.      If Plaintiff prevails, Plaintiff is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                          COUNT VII
                                 Missouri State Law – False Arrest
                                     (Against All Defendants)

       135.      Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       136.      Plaintiff was arrested without any legal justification or probable cause by

Defendants.

       137.      Defendants proceeded to constrain and confine Plaintiff against Plaintiff’s free will.

There was no lawful justification for Defendants restraining and confining Plaintiff in the above

manner.




                                                  23
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 24 of 28 PageID #: 24



       138.       As a direct result of the conduct of Defendants described herein, Plaintiff suffered

damages, including physical injury, fear, apprehension, and emotional trauma.

       139.       Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

       140.       Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

       141.       By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to § 537.610.1, RSMo.

       142.       The actions of Defendants, as described above, were carried out in bad faith and

with malice, such that punitive damages should be awarded to punish Defendants and to deter

them, as well as others similarly-situated individuals from engaging in similar conduct in the

future, in an amount to be determined by a jury.

                                          COUNT VIII
                             Missouri State Law – False Imprisonment
                                     (Against All Defendants)

       143.       Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       144.       Defendants intentionally restrained and confined Plaintiff against Plaintiff’s will

when they took Plaintiff into custody and detained Plaintiff.




                                                   24
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 25 of 28 PageID #: 25



        145.      Plaintiff did not consent to Defendants’ actions in removing and confining Plaintiff

in the manner described above, nor in any manner whatsoever.

        146.      There was no lawful justification for Defendants to restrain and confine Plaintiff in

the manner described above.

        147.      Defendants held Plaintiff in confinement for a substantial period of time, spanning

several hours.

        148.      As a direct and proximate result of Plaintiff’s false imprisonment by Defendants,

Plaintiff suffered damages, including physical injury, emotional trauma, great concern for

Plaintiff’s own safety; fear, apprehension, depression, anxiety, consternation and emotional

distress.

        149.      Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

        150.      Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

        151.      By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to § 537.610.1, RSMo.

        152.      Defendants’ actions, as described above, were carried out with an evil motive

and/or reckless indifference and conscious disregard for Plaintiff’s rights, thereby entitling




                                                   25
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 26 of 28 PageID #: 26



Plaintiff to punitive damages in an amount sufficient to punish and deter Defendants and others

similarly situated from like conduct in the future.

                                         COUNT IX
                             Missouri State Law – Abuse of Process
                                   (Against All Defendants)

       153.    Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       154.    Defendants made an illegal, improper, and perverse use of process by arresting,

charging, and detaining Plaintiff without any legal justification or probable cause in order to harass

and intimidate Plaintiff, which constitutes an improper collateral purpose.

       155.    Defendants acted willfully and knowingly when they abused legal process for

unlawful purposes and with an illegitimate collateral objective, in that Defendants used legal

process through their authority for purposes other than the legitimate investigation and prosecution

of criminal acts.

       156.    As a direct and proximate result of Defendants’ abuse of process, Plaintiff suffered

damages including: emotional trauma, great concern for Plaintiff’s own safety; fear, apprehension,

depression, anxiety, consternation and emotional distress; lost time; loss of employment

opportunity; and loss of faith in society.

       157.    Defendants’ actions, as described above, were carried out with an evil motive

and/or reckless indifference and conscious disregard for Plaintiff’s rights, thereby entitling

Plaintiff to punitive damages in an amount sufficient to punish and deter Defendants and others

similarly situated from like conduct in the future.




                                                 26
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 27 of 28 PageID #: 27



                                           COUNT X
                            Missouri State Law – Malicious Prosecution
                                     (Against All Defendants)

        158.      Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

        159.      Defendants assisted in the filing of charges against Plaintiff with no probable cause

that Plaintiff had committed a crime or ordinance violation.

        160.      Such charges were subsequently dismissed against Plaintiff. As a direct result of

the conduct of Defendants described herein, Plaintiff suffered damages, including physical injury,

emotional trauma, great concern for Plaintiff’s own safety; fear, apprehension, depression, anxiety,

consternation and emotional distress; lost time; loss of employment opportunity; and loss of faith

in society.

        161.      Defendant City of St. Louis obtains insurance from the Public Facilities Protection

Corporation, a not for profit corporation into which the City pays funds yearly. The funds are later

disbursed by the corporation to pay claims against the City.

        162.      Alternatively, the City’s relationship with the PFPC serves as a self-insurance plan.

The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri states “[t]he

PFPC is reported as if it were part of the primary government because its sole purpose is to provide

the City with a defined and funded self-insurance program for claims, judgments, and other related

legal matters.”

        163.      By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to § 537.610.1, RSMo.

        164.      The actions of Defendants, as described above, were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages should



                                                   27
 Case: 4:19-cv-02583-AGF Doc. #: 1 Filed: 09/16/19 Page: 28 of 28 PageID #: 28



be awarded to punish Defendants and to deter them, as well as other similarly-situated individuals,

from engaging in similar conduct in the future, in an amount to be determined by a jury.

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff, against all Defendants,

for compensatory damages, punitive damages, attorneys’ fees, expenses, costs, and for any other

relief this Court deems just and appropriate.

Date: September 16, 2019                        Respectfully Submitted,

                                                KHAZAELI WYRSCH LLC

                                                /s/ Kiara N. Drake
                                                James R. Wyrsch, 53197MO
                                                Javad M. Khazaeli, 53735MO
                                                Kiara N. Drake, 67129MO
                                                911 Washington Avenue, Suite 211
                                                St. Louis, MO 63101
                                                (314) 288-0777
                                                (314) 400-7701 (fax)
                                                james.wyrsch@kwlawstl.com
                                                javad.khazaeli@kwlawstl.com
                                                kiara.drake@kwlawstl.com




                                                  28
